Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

This Share Exchange Agreement (the “Agreement”) is made and entered into as of
May 3, 2016 (the “Effective Date”) by and among Ecoark Holdings, Inc., a Nevada
corporation (the “Parent”), Pioneer Products, LLC, an Arkansas limited liability
company (the “Purchaser”), Sable Polymer Solutions, LLC, an Arkansas limited
liability company (the “Company”), and the members of the Company listed on the
signature pages hereof (the “Seller” and together with the Parent, the Purchaser
and the Company, the “Parties”).

R E C I T A LS

WHEREAS, the Seller owns an aggregate of 20 membership interests (the
“Membership Interests”), set forth opposite such Seller's name on Schedule 1
attached hereto; and

WHEREAS, the Seller desires to sell to Purchaser, and the Purchaser desires to
purchase from the Seller, 20 Membership Interests for the purchase price and
upon the terms and conditions hereinafter set forth;

WHEREAS, the Parties hereto intend that the reorganization contemplated by this
Agreement shall constitute a tax-free reorganization pursuant to Section
368(a)(1) of the Internal Revenue Code;

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the Parties to this Agreement, and in light
of the above recitals to this Agreement, the Parties to this Agreement hereby
agree as follows:

1. The Merger.

Upon the Closing as described in Article 3 below, and subject to the terms and
conditions of this Agreement, the Seller shall sell, assign, transfer and
deliver the Membership Interests to the Purchaser, and the Purchaser hereby
agrees to purchase and accept the Membership Interest from the Sellers.

2. Share Exchange.

2.1 Exchange. The Purchaser shall purchase 100% of the Membership Interests
owned by the Seller as of the Effective Date in exchange for the 2,000,000
shares of the Parent’s common stock (the “Purchaser’s Shares”).

2.2 Lock-Up and Leak Out. The Purchaser’s Shares issued to the Seller shall be
subject to a lock-up agreement (the “Lock-Up Agreement”) that releases shares
from the Lock-Up Agreement over a period of one year (the “Lock-Up Period”).
Under the Lock-Up Agreement, the Seller shall be permitted to sell 33.3% of the
Purchaser’s Shares received by the Seller after the six-month anniversary of the
Closing. Thereafter, an additional 33.3% of the Purchaser’s Shares shall be
released at the end of each subsequent three-month period until the end of the
Lock-Up Period.

2.3. Cooperation on Tax Matters. The Parties acknowledge and agree that they
intend for the transactions set forth in this Agreement to be treated as a
tax-free reorganization under IRC §368(a)(1)(A). From and after the date of this
Agreement, each party shall cooperate fully, as and to the extent reasonably
requested by any other party, in connection with the preparation of tax returns,
forms and/or documents necessary to ensure that the transactions set forth in
this Agreement are treated as a tax-free reorganization under IRC §
368(a)(1)(A).

2.4 Covenant to Remain Employees of Company.

As an inducement to Purchaser to enter into and to perform its obligations under
this Agreement, the Seller covenants to enter into an employment agreement with
Purchaser prior to the Closing Date.

1 

 



3. Closing and Further Acts. 

3.1 Time and Place of Closings. Upon satisfaction or waiver of the conditions
set forth in this Agreement, the closing (the “Closing”) shall take place at the
Purchaser’s primary business location at 11:00 a.m. (local time) on the date
that the parties may mutually agree in writing

3.2 Actions at Closing. At the Closing, the following actions will take place:

(a) Purchaser will deliver to the Seller a certificate representing the
Purchaser’s Shares with the relevant restrictive legend.

(b) The Seller will deliver the Membership Interests or other documents either
(i) endorsed for transfer to the Purchaser or (ii) accompanied by an executed
powers sufficient to transfer such Membership Interests to the Purchaser.

(c) Delivery of any additional documents or instruments as a party may
reasonably request or as may be necessary to evidence and effect the
transactions contemplated by this Agreement.

3.3 Cooperation between Purchaser and Company. Company and Seller will at all
times prior to and after the Closing cooperate fully with Purchaser and
Purchaser’s officers, directors, representatives, accountants and lawyers to
enable Purchaser to conduct thorough due diligence of Company and to enable
Purchaser and Parent to prepare and have audited all financial statements deemed
necessary by Purchaser to comply with all of its reporting obligations with the
Securities and Exchange Commission.

4. Representation of the Company.

For the Closing, the Company and the Seller represent the following:

4.1. Organization and Good Standing of the Company. The Company is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation as set forth above. Except as otherwise
provided herein, the Company is not required to be qualified to transact
business in any other jurisdiction where the failure to so qualify would have an
adverse effect on the business of the Company.

4.2. Authority.

(a) The Company has full power and authority (corporate and otherwise) to carry
on its business and has all permits and licenses that are necessary to the
conduct of its business or to the ownership, lease or operation of its
properties and assets, except where the failure to have such permits and
licenses would not have a material adverse effect on the Company’s business or
operations (“Material Adverse Effect”).

2 

 



(b) Neither the execution and delivery of this Agreement, the consummation of
the transactions herein contemplated, nor compliance with the terms of this
Agreement will violate, conflict with, result in a breach of, or constitute a
default under any statute, regulation, indenture, mortgage, loan agreement, or
other agreement or instrument to which the Company or Seller is a party or by
which it is bound, any charter, regulation, or bylaw provision of the Company,
or any decree, order, or rule of any court or governmental authority or
arbitrator that is binding on the Company or Seller in any way, except where
such would not have a Material Adverse Effect.

4.3. Membership Interests.

(a) The Company’s authorized membership interests consists of 20 membership
interests, of which 20 have been issued to Seller.

4.4. Basic Corporate Records. The copies of the organizational documents of the
Company, (certified by the Secretary of State or other authorized official of
the jurisdiction of incorporation), have been delivered to the Purchaser, are
true, correct and complete as of the date of this Agreement.

4.5. Consents. No consents or approvals of any public body or authority and no
consents or waivers from other parties to leases, licenses, franchises, permits,
indentures, agreements or other instruments are (i) required for the lawful
consummation of the transactions contemplated hereby, or (ii) necessary in order
that the business currently conducted by the Company can be conducted by the
Purchaser in the same manner after the Closing as heretofore conducted by the
Company, nor will the consummation of the transactions contemplated hereby
result in creating, accelerating or increasing any liability of the Company,
except where the failure of any of the foregoing would not have a Material
Adverse Effect.

4.6. Financial Statements. The Company has delivered, or will deliver prior to
the Closing, to the Purchaser copies of the Financial Statements (as defined
below), prepared from the books and records of the Company in accordance with
generally accepted accounting principles (“GAAP”) consistently applied with past
practice and fairly present the financial condition, assets, liabilities and
results of operations of the Company as of the dates thereof and for the periods
covered thereby. “Financial Statements” shall mean the unaudited balance sheets
of the Company as of December 31, 2015 and March 31,2016, and the related
reviewed statements of operations, and of cash flows of the Company for the year
then ended.

4.7. Absence of Undisclosed Liabilities. Except as and to the extent reflected
or reserved against in the Company’s Financial Statements, there are no
liabilities or obligations of the Company of any kind whatsoever, whether
accrued, fixed, absolute, contingent, determined or determinable, and including
without limitation (i) liabilities to former, retired or active employees of the
Company under any pension, health and welfare benefit plan, vacation plan or
other plan of the Company, (ii) tax liabilities incurred in respect of or
measured by income for any period prior to the Closing, or arising out of
transactions entered into, or any state of facts existing, on or prior to said
date, and (iii) contingent liabilities in the nature of an endorsement,
guarantee, indemnity or warranty, and there is no condition, situation or
circumstance existing or which has existed that could reasonably be expected to
result in any liability of the Company.

4.8. Banking and Personnel Lists. The Company will deliver to the Purchaser
prior to the Closing the following accurate lists and summary descriptions
relating to the Company:

(i) The name of each bank in which the Company has an account or safe deposit
box and the names of all persons authorized to draw thereon or have access
thereto.

(ii) The names, current annual salary rates and total compensation for the
preceding fiscal year of all of the present directors and officers of the
Company, and any other direct or indirect employees whose current base accrual
salary or annualized hourly rate equivalent is $40,000 or more, together with a
summary of the bonuses, percentage compensation and other like benefits, if any,
paid or payable to such persons for the last full fiscal year completed,
together with a schedule of changes since that date, if any.

4.9. Lists of Contracts, Etc. The Company will deliver to the Purchaser prior to
the Closing

(i) All employment agreements with any officer, director, employee or
consultant;

(ii) All contracts that individually provide for aggregate future payments to or
from the Company of $25,000 or more;

(iii) All contracts of the Company that have a term exceeding one year and that
may not be cancelled without any liability, penalty or premium, to the extent
not included in (i) through (ii) above;

(iv) All other contracts of the Company material to the business, assets,
liabilities, financial condition, results of operations or prospects of the
business taken as a whole to the extent not included above.

3 

 



4.10. Compliance with the Law. To its knowledge, the Company is not in violation
of any applicable federal, state, local or foreign law, regulation or order or
any other, decree or requirement of any governmental, regulatory or
administrative agency or authority or court or other tribunal (including, but
not limited to, any law, regulation order or requirement relating to securities,
properties, business, products, manufacturing processes, advertising, sales or
employment practices, terms and conditions of employment, occupational safety,
health and welfare, conditions of occupied premises, product safety and
liability, civil rights, or environmental protection, including, but not limited
to, those related to waste management, air pollution control, waste water
treatment or noise abatement). The Company has not been and is not now charged
with, or to the best knowledge of the Seller or the Company under investigation
with respect to, any violation of any applicable law, regulation, order or
requirement relating to any of the foregoing, nor, to the best knowledge of
Seller or the Company after due inquiry, are there any circumstances that would
or might give rise to any such violation. The Company has filed all reports
required to be filed with any governmental, regulatory or administrative agency
or authority.

4.11. Litigation; Pending. The Company and the Seller represent that:

(i) There are no legal, administrative, arbitration or other proceedings or
governmental investigations pending or, to the best knowledge of the Seller or
the Company, threatened, against the Sellers or the Company, relating to its
business or the Company or its properties (including leased property), or the
transactions contemplated by this Agreement, nor is there any basis known to the
Company or Seller for any such action.

(ii) There are no judgments, decrees or orders of any court, or any governmental
department, commission, board, agency or instrumentality binding upon the Seller
or the Company relating to its business or the Company the effect of which is to
prohibit any business practice or the acquisition of any property or the conduct
of any business by the Company or which limit or control or otherwise adversely
affect its method or manner of doing business.

(iii) There are no charges of discrimination (relating to sex, age, race,
national origin, handicap or veteran status) or unfair labor practices pending
or, to the best knowledge of the Seller or the Company, threatened before any
governmental or regulatory agency or authority or any court relating to
employees of the Company.

4.12. Leased Real Property.  The Company has valid leasehold interests in all of
the real property which it holds under the leases, which leasehold interests are
in each case free and clear of all encumbrances.

4.13 Personal Property.  Schedule 4.13 sets forth a true and complete list of
(a) all fixed assets owned or leased by, in the possession of, or used by the
Company in connection with the business and having, individually a value in
excess of $10,000, or in the aggregate with all other similar items, a value in
excess of $50,000, and (b) all other tangible and intangible personal property,
rights and assets owned or leased by, in the possession of, or necessary for the
conduct of business by the Company and having, individually a value in excess of
$10,000, or in the aggregate with all other similar items, a value in excess of
$50,000, which list indicates the location of such items.  The Company has good
and valid title to, or a valid leasehold interest in, or valid license to, all
fixed assets and other tangible personal properties used by the Company in
connection with the business, reflected on the Financial Statements and each
item listed on Schedule 4.13, in each case, free and clear of any encumbrances.



4 

 



4.14 Accounts Receivable and Accounts Payable.

(a) The net amount (i.e., gross amounts less reserves recorded on the Financial
Statements) of all accounts and notes receivable, unbilled invoices and other
debts owed to the Company (collectively the “Accounts Receivable”) due or
recorded in the books and records of account of the Company as of the Closing
will be good and collectible in an aggregate amount equal to the amount shown
for Accounts Receivable.

(b) All of the Company’s accounts payable have arisen in bona fide arm’s length
transactions in the ordinary course of business and, prior to the Closing, the
Company had been paying its accounts payable in the ordinary course, consistent
with past practice.

4.15. Disclosure. No statement, representation or warranty by the Company in
this Agreement or in any schedule, certificate, opinion, instrument, or other
document furnished or to be furnished to the Purchaser by the Company pursuant
hereto or in connection with the transactions contemplated hereby contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading or necessary in order to provide a
prospective purchaser of the business of the Company with full and fair
disclosure concerning the Company, its business, and the Company’s affairs.

5. Representation of the Sellers.

The Seller, severally and not jointly, hereby represents and warrants to the
Purchaser as of the Closing (other than the representations and warranties which
are as of a specified date, which speak only as of such date) as follows:

5.1 Good Title.  The Membership Interests held by such Seller are owned free and
clear of any liens, restriction on sale, transfer or voting (other than
restrictions imposed by applicable securities laws), preemptive right, option or
other right to purchase of any person.  Upon the consummation of the sale of
such the Membership Interests by such Seller as contemplated hereby, the
Purchaser shall have valid title to such Membership Interests and shall be the
record owner thereof, free and clear of any lien, restriction on sale, transfer
or voting (other than restrictions imposed by applicable securities laws),
preemptive right, option or other right to purchase of any person

5.2 Organization; Power; Authority.  Such Seller is a natural person or a legal
entity of the type set forth next to such Seller’s name on the signature page
hereto. Such Seller has taken, or shall take prior to the Closing, all actions
necessary for the authorization, execution, delivery and performance of this
Agreement. If such Seller is not a natural Person, such  Seller has been duly
organized and is validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
(a) execute, deliver and perform its obligations under this Agreement and to
carry out the transactions contemplated hereby and (b) enter into this Agreement
to consummate the transactions contemplated hereby and thereby, and to sell and
transfer such Seller’s Membership Interests without the consent or approval of
any other person.  If such Seller is a natural person, he or she is competent
and has all requisite legal capacity, power and authority to (a) execute,
deliver and perform its obligations under this Agreement and to carry out the
transactions contemplated hereby and (b) enter into this Agreement to consummate
the transactions contemplated hereby, and to sell and transfer such Seller’s
Membership Interests without the consent or approval of any other person.

5.3 Enforceability. This Agreement has been duly authorized, executed and
delivered by such Seller, and this Agreement is a valid and binding obligation
of such Seller, enforceable against such Seller in accordance with its terms.

5.4 Absence of Claims by Seller.  Such Seller does not have any claim against
the Company, contingent or unconditional, fixed or variable under any contract
or on any other basis whatsoever, whether in equity or law, including, without
limitation any director, management, advisory, monitoring and similar fees, and
there are no outstanding loans between the Company, on the one hand, and such
Seller.

5 

 



5.5 No Breach.  The execution, delivery and performance by such Seller of this
Agreement and the consummation of the transactions contemplated hereby do not
violate any of the governing and organizational documents of such Seller, if
applicable, do not conflict with or result in any breach of, constitute a
default under, result in a violation of, result in the creation of any lien,
upon any of such Seller’s assets, or require any authorization, consent,
approval, exemption or other action by or notice to any governmental entity or
other third person, under the provisions of any contract to which such Seller or
any of such Seller’s assets are is bound.

5.6 Litigation.  There are no actions pending or, to such Seller’s knowledge,
threatened against such Seller or any of its assets, at law or in equity, or
before or by any governmental entity which challenges or seeks to enjoin, alter
or materially delay the consummation of the transactions contemplated hereby.

5.7 Access to Information; Disclaimer.  The Seller acknowledges and agrees that
it (a) has had an opportunity to discuss the business and affairs of Parent with
Parent, (b) has had reasonable access to the books and records of Parent, (c)
has been afforded the opportunity to ask questions of and receive answers from
officers of Parent and (d) has conducted its own independent investigation of
the Parent, its respective businesses and the transactions contemplated hereby,
and has not relied on any representation, warranty or other statement by any
Person on behalf of Parent, other than the representations and warranties of the
Purchaser expressly contained in Article 6, and that all other representations
and warranties are specifically disclaimed.  Without limiting the foregoing, the
Seller further acknowledges and agrees that none of Parent or any of its
employees, affiliates, advisors, agents or other representatives has made any
representation or warranty concerning any estimates, projections, forecasts,
business plans or other forward-looking information regarding Parent or its
businesses and operations.  The Seller hereby acknowledges that there are
uncertainties inherent in attempting to develop such estimates, projections,
forecasts, business plans and other forward-looking information with which such
Seller is familiar, that such Seller is taking full responsibility for making
their own evaluation of the adequacy and accuracy of all estimates, projections,
forecasts, business plans and other forward-looking information furnished to
them (including the reasonableness of the assumptions underlying such estimates,
projections, forecasts, business plans and other forward-looking information),
and that such Seller will have no claim against Parent, any of its employees,
affiliates, advisors, agents or other representatives with respect thereto.

5.8 Available Information The Seller represents that such Seller has reviewed
filings made by the Parent with the U.S. Securities and Exchange Commission (the
“SEC Documents”) and that such Seller has such knowledge and experience in
financial and business matters that such Seller is capable of utilizing the
information set forth therein, concerning Parent to evaluate the risk of
investing in Parent. The Seller has before the Closing hereunder, been afforded
the opportunity to review and is familiar with the SEC Documents and has based
his decision to invest solely on the information contained therein, and the
information contained within this Agreement and has not been furnished with any
other literature, prospectus or other information except as included in the SEC
Documents or this Agreement.  The Seller has been given the opportunity to ask
questions about Parent and is satisfied that any information about Parent have
been answered to such Seller’s satisfaction.

5.9 Securities Representations.  The Seller hereby confirms that the securities
to be acquired by the Sellers hereunder (subject to the terms and conditions
herein) will be acquired for investment for the Seller’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof (other than pursuant to the registration statement contemplated hereby),
and that the Seller has no present intention of selling, granting any
participation in, or otherwise distributing the same (other than pursuant to the
registration statement contemplated hereby).  The Seller further represents that
the Seller does not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of such securities.  The
Seller understands that the securities to be acquired, subject to the terms and
conditions herein, have not been, and until registered in compliance with this
Agreement, will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Seller’s representations as expressed herein.  The
Seller understands that, until registered in compliance with this Agreement, the
securities are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Seller must hold the
securities indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  The Seller
acknowledges that Purchaser has no obligation to register or qualify the
securities for resale except as set forth in this Agreement. The Seller
understands that the securities may, until registered in accordance with this
Agreement, be notated with a customary Securities Act legend.  The Seller
represents that he is an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

6 

 



5.10 Acknowledgment of Restricted Securities. The Seller has read and
understands the following:

THE PURCHASER SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH
LAWS. THE PURCHASER SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID
ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE PURCHASER
SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY THE SECURITIES
AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS
SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL

6. Representation of the Purchaser.

Purchaser hereby represents and warrants to the Sellers as of the Closing (other
than the representations and warranties which are as of specified date, which
speak only as of such date) as follows:

6.1 Organization and Good Standing.

Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of its incorporation.

6.2 Authority.

(a) The execution and delivery of this Agreement and the consummation of the
transactions contemplated herein have been, or will prior to Closing be, duly
and validly approved and acknowledged by all necessary corporate action on the
part of the Purchaser.

(b) The execution of this Agreement and the delivery hereof to the Sellers and
the purchase contemplated herein have been, or will be prior to Closing, duly
authorized by the Purchaser’s Board of Directors having full power and authority
to authorize such actions.

6.3 Conflicts; Consents of Third Parties.

(a)    The execution and delivery of this Agreement, the acquisition of the
Membership Interests by Purchaser and the consummation of the transactions
herein contemplated, and the compliance with the provisions and terms of this
Agreement, are not prohibited by the Articles of Incorporation or Bylaws of the
Purchaser and will not violate, conflict with or result in a breach of any of
the terms or provisions of, or constitute a default under, any court order,
indenture, mortgage, loan agreement, or other agreement or instrument to which
the Purchaser is a party or by which it is bound.

7 

 



(b)   No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or governmental body
is required on the part of the Purchaser in connection with the execution and
delivery of this Agreement or the Purchaser Documents or the compliance by
Purchaser with any of the provisions hereof or thereof.

6.4 Litigation.

There are no legal proceedings pending or, to the best knowledge of the
Purchaser, threatened that are reasonably likely to prohibit or restrain the
ability of the Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.

6.5 Investment Intention. The Purchaser is acquiring the Membership Interests
for its own account, for investment purposes only and not with a view to the
distribution (as such term is used in Section 2(11) of the Securities Act of
1933, as amended (the "Securities Act") thereof. Purchaser understands that the
Membership Interests have not been registered under the Securities Act and
cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available.

7. Indemnification.

7.1 Indemnification Provisions.

(a)                Subject to Section 7.2 hereof, the Seller hereby agree to
jointly and severally indemnify and hold the Purchaser and its directors,
officers, employees, Affiliates, agents, successors and assigns (collectively,
the "Purchaser Indemnified Parties") harmless from and against:

(i)                 any and all liabilities of the Company of every kind, nature
and description, absolute or contingent, existing as against the Company prior
to and including the Closing or thereafter coming into being or arising by
reason of any state of facts existing, or any transaction entered into, on or
prior to the Closing, except to the extent that the same have been fully
provided for in the Financial Statements;

(ii)               any and all losses, liabilities, obligations, damages, costs
and expenses based upon, attributable to or resulting from the failure of any
representation or warranty set forth in Article 4 hereof, or any representation
or warranty contained in any certificate delivered by or on behalf of the
Company pursuant to this Agreement, to be true and correct in all respects as of
the date made;

(iii)             any and all notices, actions, suits, proceedings, claims,
demands, assessments, judgments, costs, penalties and expenses, including
reasonable attorneys' and other professionals' fees and disbursements
(collectively, "Expenses") incident to any and all losses, liabilities,
obligations, damages, costs and expenses with respect to which indemnification
is provided under this Section 7.1(a) (collectively, "Losses").

8 

 



(b)                           Subject to Section 7.2, Purchaser hereby agrees to
indemnify and hold the Sellers and their respective Affiliates, agents,
successors and assigns (collectively, the "Seller Indemnified Parties") harmless
from and against:

(i)                 any and all Losses based upon, attributable to or resulting
from the failure of any representation or warranty of the Purchaser set forth in
Section 6 hereof, or any representation or warranty contained in any certificate
delivered by or on behalf of the Purchaser pursuant to this Agreement, to be
true and correct as of the date made;

(ii)               any and all Losses based upon, attributable to or resulting
from the breach of any covenant or other agreement on the part of the Purchaser
under this Agreement or arising from the ownership or operation of the Company
from and after the Closing; and

(iii)             any and all Expenses incident to the foregoing.

7.2 Limitations on Indemnification for Breaches of Representations and
Warranties.

The maximum indemnification obligation of the Seller with respect to a claim for
indemnification shall be limited to the consideration actually received by such
Seller pursuant to this Agreement.

7.3 Indemnification Procedures.

(a)                In the event that any Legal Proceedings shall be instituted
or that any claim or demand ("Claim") shall be asserted by any Person in respect
of which payment may be sought under Section 7.1 hereof, the indemnified party
shall reasonably and promptly cause written notice of the assertion of any Claim
of which it has knowledge which is covered by this indemnity to be forwarded to
the indemnifying party. The indemnifying party shall have the right, at its sole
option and expense, to be represented by counsel of its choice, which must be
reasonably satisfactory to the indemnified party, and to defend against,
negotiate, settle or otherwise deal with any Claim which relates to any Losses
indemnified against hereunder. If the indemnifying party elects to defend
against, negotiate, settle or otherwise deal with any Claim which relates to any
Losses indemnified against hereunder, it shall within five (5) days (or sooner,
if the nature of the Claim so requires) notify the indemnified party of its
intent to do so. If the indemnifying party elects not to defend against,
negotiate, settle or otherwise deal with any Claim which relates to any Losses
indemnified against hereunder, fails to notify the indemnified party of its
election as herein provided or contests its obligation to indemnify the
indemnified party for such Losses under this Agreement, the indemnified party
may defend against, negotiate, settle or otherwise deal with such Claim. If the
indemnified party defends any Claim, then the indemnifying party shall reimburse
the indemnified party for the Expenses of defending such Claim upon submission
of periodic bills. If the indemnifying party shall assume the defense of any
Claim, the indemnified party may participate, at his or its own expense, in the
defense of such Claim; provided, however, that such indemnified party shall be
entitled to participate in any such defense with separate counsel at the expense
of the indemnifying party if, (i) so requested by the indemnifying party to
participate or (ii) in the reasonable opinion of counsel to the indemnified
party, a conflict or potential conflict exists between the indemnified party and
the indemnifying party that would make such separate representation advisable;
and provided, further, that the indemnifying party shall not be required to pay
for more than one such counsel for all indemnified parties in connection with
any Claim. The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such Claim.

(b)   After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.

(c)    The failure of the indemnified party to give reasonably prompt notice of
any Claim shall not release, waive or otherwise affect the indemnifying party's
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.

9 

 



7.4 Tax Treatment of Indemnity Payments.

The Sellers and the Purchaser agree to treat any indemnity payment made pursuant
to this Article 7 as an adjustment to the Purchase Price for federal, state,
local and foreign income tax purposes.

8.                                 Miscellaneous

8.1 Payment of Sales, Use or Similar Taxes.

All sales, use, transfer, intangible, recordation, documentary stamp or similar
taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement shall be borne by the Sellers.

8.2 Survival of Representations and Warranties.

The parties hereto hereby agree that the representations and warranties
contained in this Agreement or in any certificate, document or instrument
delivered in connection herewith, shall survive the execution and delivery of
this Agreement, and the Closing hereunder.

8.3 Expenses.

Except as otherwise provided in this Agreement, the Sellers and the Purchaser
shall each bear its own expenses incurred in connection with the negotiation and
execution of this Agreement and each other agreement, document and instrument
contemplated by this Agreement and the consummation of the transactions
contemplated hereby and thereby, it being understood that in no event shall the
Company bear any of such costs and expenses.

8.4 Specific Performance.

The Sellers acknowledge and agree that the breach of this Agreement would cause
irreparable damage to the Purchaser and that the Purchaser will not have an
adequate remedy at law. Therefore, the obligations of the Sellers under this
Agreement, including, without limitation, the Sellers' obligation to sell the
Membership Interests to the Purchaser, shall be enforceable by a decree of
specific performance issued by any court of competent jurisdiction, and
appropriate injunctive relief may be applied for and granted in connection
therewith. Such remedies shall, however, be cumulative and not exclusive and
shall be in addition to any other remedies which any party may have under this
Agreement or otherwise.

8.5 Further Assurances.

The Sellers and the Purchaser each agrees to execute and deliver such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.

8.6 Submission to Jurisdiction; Consent to Service of Process.

Each Party (a) irrevocably submits to the exclusive jurisdiction of the state
courts of the State of Arkansas located in Benton County or the United States
District Court for the Western District of Arkansas for the purpose of any
action (in contract, tort or otherwise), inquiry proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter
hereof, (b) waives, to the extent not prohibited by any law, and agrees not to
assert, by way of motion, as a defense or otherwise, in any such action, any
claim that it is not subject personally to the jurisdiction of the above named
courts, that its property is exempt or immune from attachment or execution, that
any such proceeding brought in one of the above named courts is improper, or
that this Agreement or the subject matter hereof may not be enforced in or by
such court and (c) agrees not to commence any action (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof other than before one of
the above named courts nor to make any motion or take any other action seeking
or intending to cause the transfer or removal of any such Action (in contract,
tort or otherwise), inquiry, proceeding or investigation to any court other than
one of the above named court whether on the grounds of inconvenient forum or
otherwise.

10 

 



Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action or proceeding by the mailing of a copy
thereof in accordance with the provisions of Section 8.9.

8.7 Entire Agreement; Amendments and Waivers.

This Agreement (including the schedules and exhibits hereto) represents the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.

8.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arkansas.

8.9 Notices.

All notices, consents, waivers and other communications required or permitted by
this Agreement shall be in writing and shall be deemed given to a Party when (a)
delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid), or (b) sent by e-mail with
confirmation of transmission by the transmitting equipment confirmed with a copy
delivered as provided in clause (a), in each case to the following addresses,
facsimile numbers or e-mail addresses and marked to the attention of the Person
(by name or title) designated below (or to such other address, facsimile number,
e-mail address or Person as a Party may designate by notice to the other
Party):Purchaser:

8.10 Severability.

If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.

8.11 Binding Effect; Assignment.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement except as provided below. No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either the Sellers or the Purchaser (by operation of law or otherwise)
without the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void;

[intentionally blank]



11 

 

 





  PIONEER PRODUCTS, LLC       By:  /s/ Randy May   Randy May
Chief Executive Officer

 

  Sable Polymer Solutions, LLC       By:  /s/ Danny R. Hames   Danny R. Hames
Chief Executive Officer

 

  ECOARK HOLDING, INC.       By:  /s/ Randy May   Randy May
Chief Executive Officer             SELLER:       /s/ Danny R. Hames   Danny R.
Hames  

 



 

 





12 

 

 

SCHEDULE I

 

Seller Membership Interests Percent

Danny R. Hames 20 100%



 



